OPINION OF THE COURT
MICHAEL H. SALMON, Judge.
After the speedy trial period to bring the defendant to trial had been *148extended several times because of exceptional circumstances (the absence of the technician), the State announced, even though the witness was still unavailable, that it was ready to proceed to trial without the witness. The announcement was made within the speedy trial period pursuant to the previous orders. Nonetheless, the trial judge granted a motion for discharge in violation of Rule 3.191, Fla. R. Crim. P. The motion was untimely because the speedy trial period had not expired, see State v. Sagre, 435 So.2d 977 (Fla. 3d DCA 1983), and, in any event, the State was privileged to proceed without the witness.
Reversed and remanded, with directions to proceed to trial.
KAYE and GREENBAUM, JJ., concur.